The decree in this case is affirmed upon authority of the case of Ploof Machinery Co., et al., v. Fourth National Bank of Florida, et al., 67 Fla. 36, 64 So. 360.
It appears to me that the enunciations of the opinion in that case are directly contradictory to the provisions of Chapter 2851, R. G. S., 4538, C. G. L.
It further appears to me that the Court in rendering the opinion in the Ploof Machinery Company case directly disregarded the statute, which it had no right to do, and I think that this error now being apparent should be correlated by overruling what was said in that case and rendering an opinion which would conform to the statutes which have been duly enacted for the purpose of governing such matters.
For the reasons stated, I dissent to the opinion this date filed reaffirming the original opinion.